Name: 93/602/EC: Commission Decision of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade policy;  means of agricultural production;  animal product
 Date Published: 1993-11-20

 Avis juridique important|31993D060293/602/EC: Commission Decision of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal Official Journal L 285 , 20/11/1993 P. 0038 Finnish special edition: Chapter 3 Volume 53 P. 0183 Swedish special edition: Chapter 3 Volume 53 P. 0183 COMMISSION DECISION of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal (93/602/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2), and, in particular, Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Council Directive 92/118/EEC, and in particular, Article 9 (4) thereof, Whereas as a result of outbreaks of African swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/531/EEC of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal (4) as amended by Decision 93/582/EEC (5); Whereas the measures introduced by Decision 93/531/EEC should be of a temporary nature; Whereas the occurence of African swine fever is liable to present a serious threal to the herds of other Member States in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas information provided by Portugal on the African swine fever situation has made it possible to regionalize as regards trade in live pigs, fresh meat and certain meat products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Portugal shall not send to other Member States live animals of the procine species coming from those parts of its territory described in Annex I. 2. Portugal shall not send to other Member States live animals of the porcine species originating from a holding situated in the area outside the area described in Annex I unless the animals: - come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question, - have been subject to two tests with an interval of at least 14 days for antibodies to African swine fever virus and been found negative, - have undergone the clinical examination required in Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (6), on the farm of origin at the time of certification, on the day of loading. The examination shall comprise all pigs and related facilities on the holding of origin. The animals shall be identified by eartags at the holding of origin so that it can be ascertained and traced back. The means of transport shall carry an official seal. 3. Intra-Community movements of the animals referred to in paragraph 2 shall only be allowed following three days advance notification to the competent authority in the Member State of destination. Article 2 1. Portugal shall not send to other Member States fresh pigmeat and pigmeat products obtained from pigs originating from holdings situated in parts of its territory described in Annex I. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 41 (1) (a) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (7). 3. Fresh pigmeat and products based on pigmeat obtained from pigs originating from holdings situated outside the area given in Annex I and sent to other Member States shall fulfill the following conditions: (a) the pigs have remained on the holding of origin for at least 21 days prior to consignment to the slaughterhouse and no other pigs have been introduced during the same period, (b) all pigs to be consigned have been subjected to an individual serological test for African swine fever with negative results within 10 days prior to consignment to the slaughterhouse or the herd has been sampled in accordance with the provisions of Annex II within 14 days prior to consignment, (c) all the pigs to be consigned have been identified with an eartag or tattoo prior to sampling, (d) all animals in the holding of origin are subjected to a clinical examination by an authorised veterinarian within 24 hours prior to consignment, (e) the holding of origin does not contain any pigs that have originated in the area listed in Annex I in the previous 60 days, (f) the pigs must be accompanied to slaughter by a health document (Guia Sanitaria de Transito de Suinos) from an official veterinarian stating that the above points have been complied with. Article 3 1. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Portugal must be completed by the following: 'Animals in accordance with Commission Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal'. 2. Meat produced in accordance with the provisions of Article 2, paragraph 3 and consigned from Portugal shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat conforming to Commission Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal'. 3. Meat products produced in accordance with the provisions of Article 2, paragraph 2 and 3 and consigned from Portugal shall be accompanied by a health certificate referred to in Article 3 (9) (b) (ii) of Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1). The certificate shall bear the following words: 'Products conforming to Commission Decision 93/62/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal.' Article 4 1. Portugal shall ensure that pigs kept on holdings situated in the area described in Annex I are not sent to other parts of the territory of Portugal outside this area. 2. In derogation to the provisions of paragraph 1, pigs for slaughter may be sent from holdings situated in the area described in Annex I to a designated slaughterhouse situated outside this area on the following conditions: - the provisions of Article 2 (3) (a), (b), (c) and (d) must be fulfilled, - the pigs must be accompanied to slaughter by a health document (Guia Sanitaria de Transito de Suinos) from an official veterinarian stating that the pigs comply with the provisions of the indent above and marked to highlight that the pigs originate in the area described in Annex I, - the pigs shall be transported in a sealed means of transport from the herd of origin to the designated abattoir; the means of transport utilised shall be cleaned and desinfected before and after each journey, - on arrival at the slaughterhouse, the pigs have been kept separately and slaughtered either separately from pigs other than those referred to in the present paragraph or the day on which pigs referred to in the present paragraph are slaughtered, no other pigs can enter or be slaughtered at the same slaughterhouse. The premises in which pigs referred to in paragraph are slaughtered should be cleaned and desinfected after such slaughter. 3. Portugal shall communicate to the Commission the names and locations of slaughterhouses designated to receive pigs for slaughter referred to in paragraph 2. Article 5 Portugal shall ensure that meat obtained from pigs slaughtered in accordance with the provisions of Article 4 (2) receives and bears a health mark other than the one referred to in point 50, Chapter XI, Annex I of Council Directive 64/433/EEC (2). Article 6 1. Portugal shall ensure that fresh pigmeat obtained from pigs slaughtered in the area described in Annex I and products based on such meat are not sent to other parts of the territory of Portugal outside this area. 2. The restrictions in paragraph 1 shall not apply to meat products which have undergone one of the treatments referred to in Article 2 (2). Article 7 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 8 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 9 This Decision shall apply from 20 November 1993. Article 10 This Decision is addressed to the Member States. Done at Brussels, 19 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 258, 16. 10. 1993, p. 33. (5) OJ No L 278, 11. 11. 1993, p. 71. (6) OJ No 121, 29. 7. 1964, p. 1977/64. (7) OJ No L 47, 21. 2. 1980, p. 4. (8) OJ No L 26, 31. 1. 1977, p. 85. (9) OJ No 121, 29. 7. 1964, p. 2012/64. ANNEX I PROTECTION AREA The following municipalities: - Viana do Alentejo - Alvito - Portel - Cuba - Vidigueira - Beja - MourÃ o - Moura - Barrancos - Serpa - Mertola ANNEX II "" ID="1">Less than 20> ID="2">All"> ID="1">20 to 60> ID="2">20 + 20 % of the remainder"> ID="1">60 to 200> ID="2">50"> ID="1">More than 200> ID="2">60">